In an action to recover damages for breach of contract and conversion, the defendants appeal from an order of the Supreme Court, Suffolk County (Berler, J.), dated June 24, 2004, which denied their motion pursuant to CELR 5015 to vacate a judgment entered May 3, 2001, upon their default in appearing or answering the complaint.
Ordered that the order is affirmed, with costs.
A party attempting to vacate a default judgment must establish both a reasonable excuse for the default and a meritorious defense (see Graham v Cohen, 309 AD2d 897 [2003]). The defendants failed to satisfy either requirement. Therefore, the Supreme Court properly denied their motion.
The defendants’ remaining contentions are without merit. Florio, J.P., Krausman, Skelos and Covello, JJ., concur.